—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered April 27, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction is not supported by legally sufficient evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Johnson, 270 AD2d 431). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Johnson, supra). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80). S. Miller, J. P., Friedmann, Luciano and Schmidt, JJ., concur.